DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 7, and 13, of a method of operating an input device “wherein the method comprising: receiving, at a sensing region of the input device, an input; driving the plurality of transmitters; obtaining, using a first subset of the plurality of receivers of the input device, first measurement signals corresponding to the input, and thereafter obtaining, using a second subset of the plurality of receivers of the input device, second measurement signals corresponding to the input, wherein the second subset includes at least one receiver in common with the first subset; determining a difference between the first measurement signals and the second measurement signals corresponding to the at least one receiver in common; and adjusting the first measurement signals or the second measurement signals based on the determined difference (Fig. 6B)” is not found in the prior art along with the rest of the limitations of claims 1, 17, and 13.
The closest in the art are Kremin (US 20160148034 A1) and Amer (US 2019010999 A1).
Kremin teaches a method of input sensing comprising driving plural subsets of the transistors (Fig. 8A, [0035], [0140]), but does not teach the subsets including overlapping subsets of transmitters.
Amer teaches of method of input sensing comprising dividing a plurality of transmitters into equal subsets of transmitters (Figs. 4A-4D, [0039]), but does not teach overlapping subsets of transmitters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692